             Case 1:16-cv-09727 Document 1 Filed 12/16/16 Page 1 of 25



THE ROSEN LAW FIRM, P.A.
Phillip Kim, Esq. (PK 9384)
Laurence M. Rosen, Esq. (LR 5733)
275 Madison Avenue, 34th Floor
New York, New York 10016
Telephone: (212) 686-1060
Fax: (212) 202-3827
Email: lrosen@rosenlegal.com
Email: pkim@rosenlegal.com

Counsel for Plaintiff

                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

 STEVEN DEARDEUFF, Individually and on                Case No:
 behalf of all others similarly situated,

        Plaintiff,                                    CLASS ACTION COMPLAINT FOR
                                                      VIOLATION OF THE FEDERAL
        v.                                            SECURITIES LAWS

 DAKOTA PLAINS HOLDINGS, INC., CRAIG JURY TRIAL DEMANDED
 M. MCKENZIE, TIMOTHY R. BRADY,
 GABRIEL   G.     CLAYPOOL,     RYAN
 GILBERTSON, and MICHAEL L. REGER,

        Defendants.


       Plaintiff Steven Deardeuff (“Plaintiff”), individually and on behalf of all other persons

similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against

Defendants (defined below), alleges the following based upon personal knowledge as to Plaintiff

and Plaintiff’s own acts, and information and belief as to all other matters, based upon, inter alia,

the investigation conducted by and through Plaintiff’s attorneys, which included, among other

things, a review of the defendants’ public documents, conference calls and announcements made

by defendants, United States Securities and Exchange Commission (“SEC”) filings, wire and

press releases published by and regarding Dakota Plains Holdings, Inc. (“Dakota Plains” or the




                                                 1
             Case 1:16-cv-09727 Document 1 Filed 12/16/16 Page 2 of 25



“Company”), analysts’ reports and advisories about the Company, and information readily

obtainable on the Internet. Plaintiff believes that substantial evidentiary support will exist for the

allegations set forth herein after a reasonable opportunity for discovery.

                                  NATURE OF THE ACTION

       1.      This is a federal securities class action on behalf of a class consisting of all

persons other than Defendants who purchased or otherwise acquired Dakota Plains securities

between March 23, 2012 and August 15, 2016, both dates inclusive (the “Class Period”).

Plaintiff seeks to recover compensable damages caused by Defendants’ violations of the federal

securities laws and to pursue remedies under Sections 10(b) and 20(a) of the Securities Exchange

Act of 1934 (the “Exchange Act”) and Rule 10b-5 promulgated thereunder.

                                 JURISDICTION AND VENUE

       2.      The claims asserted herein arise under and pursuant to §§10(b) and 20(a) of the

Exchange Act (15 U.S.C. §§78j(b) and §78t(a)) and Rule 10b-5 promulgated thereunder by the

SEC (17 C.F.R. §240.10b-5).

       3.      This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§1331 and §27 of the Exchange Act.

       4.      Venue is proper in this District pursuant to §27 of the Exchange Act (15 U.S.C.

§78aa) and 28 U.S.C. §1391(b) as the Company’s common stock was traded on NYSE MKT,

which is located in this district and a significant portion of Defendants’ actions, and the

subsequent damages, took place within this District.

       5.      In connection with the acts, conduct and other wrongs alleged in this Complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,




                                                  2
             Case 1:16-cv-09727 Document 1 Filed 12/16/16 Page 3 of 25



including but not limited to, the United States mail, interstate telephone communications and the

facilities of the national securities exchange.

                                             PARTIES

        6.     Plaintiff, as set forth in the accompanying Certification, purchased Dakota Plains

securities at artificially inflated prices during the Class Period and was damaged upon the

revelation of the alleged corrective disclosure.

        7.     Defendant Dakota Plains is an integrated midstream energy company. The

Company is engaged in operating the Pioneer Terminal, which is located in Mountrail County,

North Dakota., with services that include outbound crude oil storage, logistics and rail

transportation, and inbound fracturing (frac) sand logistics. The Company has two operating

segments, which include the crude oil and frac sand transloading operations. The Company was

created for the reverse merging purpose on March 22, 2012 when its predecessor Dakota Plains,

Inc. (“Predecessor Company”) was merged into a publicly traded company MCT Holding

Corporation. Commencing on or about April 30, 2009, Dakota Plains common stock were listed

on the OTC Bulletin Board (“OTCBB”) of the Financial Industry Regulatory Authority, Inc.

(“FINRA”) under the symbol “MTHL”. From March 25, 2012 through June 16, 2014, Dakota

Plains common stock had been listed on the OTCBB and the OTC Markets QB under the symbol

“DAKP”. From June 17, 2014 through July 11, 2016, its common stock had been traded on

NYSE MKT. On July 11, 2016, its common stock was removed from listing on NYSE MKT and

is currently traded on OTC market.

        8.     Defendant Craig M. McKenzie (“McKenzie”) has served as the Chief Executive

Officer (“CEO”) of Dakota Plains and a member of the Board of Directors and since February 8,

2013.




                                                   3
             Case 1:16-cv-09727 Document 1 Filed 12/16/16 Page 4 of 25



       9.      Defendant Timothy R. Brady (“Brady”) has served as the Chief Financial Officer

(“CFO”) and Treasurer throughout the Class Period.

       10.     Defendant Gabriel G. Claypool (“Claypool”) was the CEO, President and

Secretary of Dakota Plains at the beginning of the Class Period until February 7, 2013.

       11.     Defendant Ryan Gilbertson (“Gilbertson”) is the co-founder of the Predecessor

Company.

       12.     Defendant Michael L. Reger (“Reger”) is the co-founder of the Predecessor

Company.

       13.     Defendants McKenzie, Brady, Claypool, Gilbertson and Reger are sometimes

referred to herein as the “Individual Defendants.”

       14.     Each of the Individual Defendants:

               (a)    directly participated in the management of the Company;

               (b)    was directly involved in the day-to-day operations of the Company at the

                      highest levels;

               (c)    was privy to confidential proprietary information concerning the Company

                      and its business and operations;

               (d)    was directly or indirectly involved in drafting, producing, reviewing

                      and/or disseminating the false and misleading statements and information

                      alleged herein;

               (e)    was directly or indirectly involved in the oversight or implementation of

                      the Company’s internal controls;

               (f)    was aware of or recklessly disregarded the fact that the false and

                      misleading statements were being issued concerning the Company; and/or




                                                4
               Case 1:16-cv-09727 Document 1 Filed 12/16/16 Page 5 of 25



                 (g)    approved or ratified these statements in violation of the federal securities

                        laws.

         15.     Dakota Plains is liable for the acts of the Individual Defendants and its employees

under the doctrine of respondeat superior and common law principles of agency because all of

the wrongful acts complained of herein were carried out within the scope of their employment.

         16.     The scienter of the Individual Defendants and other employees and agents of the

Company is similarly imputed to Dakota Plains under respondeat superior and agency

principles.

         17.     Defendant Dakota Plains and the Individual Defendants are referred to herein,

collectively, as the “Defendants.”

                                SUBSTANTIVE ALLEGATIONS

                                            Background

         18.     On October 31, 2016, the SEC filed a civil enforcement action against Ryan

Gilbertson and several others, asserting that they siphoned millions of dollars from the

Predecessor Company and its shareholders (the “SEC Action”).1

         19.     According to the SEC Action, Defendants Gilbertson and Reger founded the

Predecessor Company in 2008 and handpicked its officers to avoid disclosing their involvement

in the Predecessor Company. In January 2011 and April 2011, Defendants Gilbertson and Reger

caused Predecessor Company to issue $9 million in promissory notes. Defendants Gilberston

subsequently directed the Company’s CEO to modify the promissory notes to add a lucrative

“additional payment” provision based on the Company’s stock price during its first 20 days of




1
    A copy of the SEC Action is attached as Exhibit 1 and incorporated by reference.

                                                  5
             Case 1:16-cv-09727 Document 1 Filed 12/16/16 Page 6 of 25



public trading. Defendants Gilbertson and Reger, with the assistance of their associates, secretly

purchased $6.35 million of such notes.

       20.     SEC Action also alleges that at the time the Company went public, Defendant

Gilbertson controlled 11.0% of Dakota Plains’ stock and 38.9% of its promissory notes and

Defendant Reger controlled 21.4% of Dakota Plains’ stock and 33.3% of its promissory notes

and after the Company went public, Defendants Gilbertson and Reger continued to secretly

control the Company’s business and operations for their personal gains.

                           The Illegal Stock Manipulation Scheme

       21.     During the Class Period, Defendant Gilbertson perpetrated an illegal scheme to

manipulate the Company’s stock price. According to the SEC Action, Defendant Gilbertson

artificially inflated the price of the Company’s stock once it began public trading in March 2012

for 20 days. Defendant Gilbertson orchestrated the sales and purchases of the Company’s stock

through his friends and associates who acted as fronts for his stock activities. Defendant

Gilbertson’s manipulation caused the Company’s stock to rise dramatically to between $11 to

$12 per share—where it stayed for almost exactly 20 days.

       22.     Defendant Gilberston’s scheme made the Company’s stock appear attractive and

the Company successful, which induced unsuspecting investors to purchase the Company stock

at an unknowingly inflated price.

       23.     According to the SEC Action, Defendant Gilbertson stopped artificially inflating

the Company’s stock after sustaining its stock price for the first 20 days and meeting his

“additional payment” target.

       24.     As a result, the Company’s stock price fell sharply. By December 2012, the

Company’s stock price was trading between $2.95 per share to $3.50 per share.




                                                6
             Case 1:16-cv-09727 Document 1 Filed 12/16/16 Page 7 of 25



                         Materially False and Misleading Statements

       25.    On March 23, 2012, the Company filed a Form 8-K (“March 23, 2012 8-K”) with

the SEC announcing that it went public by way of a reverse merger of the Predecessor Company

into a public shell company MCT Holding Corporation. The March 23, 2012 8-K was signed by

Defendant Claypool and states in relevant part:


       “Dakota Plains’ financing cash flows were positive due to the proceeds from
       the equity and promissory notes issuances. Dakota Plains’ net cash flow for
       2011 was $1,178,375. In 2010, Dakota Plains’ operating and financing cash flows
       were positive, while investing cash flows were negative, resulting in a net
       negative cash flow of $85,299.”

       “We issued $9.0 million aggregate principal amount of 12.0% promissory notes
       due March 1, 2013. Pursuant to the Exchange and Loan Agreements executed in
       connection with the issuance of the promissory notes, our Company, at its
       discretion on or before November 1, 2012, may require certain holders of the
       promissory notes to lend to our Company, in a single draw, up to an aggregate of
       $5.5 million in proportion to the principal amount of such holders’ existing
       promissory notes. The supplemental notes, if issued, would bear 18% simple
       annual interest and would mature one year after the date of issuance. If
       supplemental notes are issued, each holder of the supplemental notes will also
       receive a warrant to purchase at the strike price (volume weighted average closing
       price of our Company’s common stock over the twenty trading days after the
       supplemental notes are issued) a number of shares of our Company’s common
       stock equal to the quotient of the 50% of the principal amount of the supplemental
       note divided by $1.00. The warrant would be exercisable at any time during the
       period that is ten years after the date the supplemental notes are issued at a per
       share exercise price equal to the volume-weighted average closing price of our
       Company’s common stock over the twenty trading days after the date the
       supplemental notes are issued.”

       “In February 2011, Dakota Plains borrowed an aggregate principal amount
       of $3,500,000 pursuant to 12.00% Promissory Notes due January 31, 2012
       (the “Senior Notes”) payable to certain shareholders. All holders of
       promissory notes received warrants to purchase one share of common stock for
       every $1.00 loaned at an exercise price of $0.285 per share as inducement for the
       execution of the promissory notes and delivery of the borrowed amounts. All
       promissory note holders received identical terms for their loans and warrants
       regardless of their relationship or position as executive officers, directors or their
       status as a founding shareholder. The unpaid principal balance of each Senior
       Note was subject to interest at 12.0% per annum and set to become due on


                                                  7
     Case 1:16-cv-09727 Document 1 Filed 12/16/16 Page 8 of 25



January 31, 2012. The Senior notes were consolidated in November 2011 as
discussed below.

In April 2011, Dakota Plains borrowed an aggregate principal amount of
$5,500,000 pursuant to 12.00% Promissory Notes due October 14, 2012
(collectively, the “Junior Notes”). Each holder of Junior Notes also executed a
Supplement that caused the Junior Notes to be subordinate to the Senior Notes.
All promissory note holders received identical terms for their loans regardless of
their relationship with our executive officers, directors or their status as a
founding shareholder. The Junior Notes were consolidated in November 2011 as
discussed below.

In November 2011, Dakota Plains combined the Promissory Notes issued in
February 2011 and April 2011 by issuing $9,000,000 aggregate principal amount
of 12% Promissory Notes due March 1, 2013 (the “Consolidated Notes”) pursuant
to Exchange and Loan Agreements entered into between Dakota Plains and each
holder of the Senior Notes or Junior Notes. Under the Exchange and Loan
Agreements, each holder agreed to exchange all of their Senior Notes and Junior
Notes for a single Consolidated Note in an aggregate principal amount equal to
the combined aggregate principal amount of Senior and Junior Notes exchanged.
All accrued but unpaid interest became due and payable in arrears on December
31, 2011. Thereafter, all accrued but unpaid interest is due and payable in arrears
on the last day of each fiscal quarter. The Consolidated Notes may be prepaid in
whole or in part without penalty or premium at any time after the occurrence of
the Initial Merger.

An additional payment, which may be paid in shares or cash at the election of the
note holder, is due thirty days after the date of the Second Merger. If the average
closing price of our Company’s common stock over the twenty trading days
immediately following the Second Merger (the “Initial Trading Price”)
exceeds $2.50, as the same may be adjusted, then each note holder will be
entitled to receive from our Company an amount equal to the remainder, to
the extent positive, of (x) the unpaid principal amount of their Consolidated
Note multiplied by the Initial Trading Price and divided by $2.50 minus (y)
the unpaid principal amount of the Consolidated Note. The additional
payments, if any, will be due and payable to the holders of the Consolidated Notes
within thirty days of the Second Merger.

In connection with the Initial Merger, our Company issued (a) 37,014,018 shares
of its common stock to 165 record holders in exchange for all the issued and
outstanding stock of Dakota Plains, including 530,000 restricted shares of our
Company’s common stock to two holders in exchange for the same number of
shares of similarly restricted Dakota Plains common stock. In addition, all
outstanding options to purchase shares of Dakota Plains common stock were
converted to options to purchase an aggregate of 250,000 shares of our
Company’s common stock and all outstanding warrants to purchase shares of


                                        8
             Case 1:16-cv-09727 Document 1 Filed 12/16/16 Page 9 of 25



       Dakota Plains, common stock were converted into warrants to purchase an
       aggregate of 4,150,000 shares of our Company’s common stock.

       These issuances were made in reliance on the exemption from registration
       provided by Section 4(2) of the Securities Act of 1933, as amended, since the
       issuances did not involve a public offering, the recipients took the shares for
       investment and not resale and we took appropriate measures to restrict transfer.”

       (Emphasis Added).

       26.       On May 15, 2012, the Company filed its Form 10-Q for the quarter ended March

31, 2012 (“1Q12 10-Q”) with the SEC. The 1Q12 10-Q was signed by Defendant Brady. The

1Q12 10-Q contained signed SOX certifications by Defendants Claypool and Brady attesting to

the accuracy of financial reporting, the disclosure of any material changes to the Company's

internal control over financial reporting, and the disclosure of all fraud. The 1Q12 10-Q states in

relevant part:

       “The new promissory notes include an additional payment provision similar to the
       additional payment provision included in the promissory notes issued by Dakota
       Plains, Inc. in April 2011, which were exchanged for the new promissory notes.
       The additional payment provision provides that upon Public Listing of the
       Company if the initial trading price, as defined in the Agreement, exceeds $2.50,
       then the holder will be entitled to receive an additional payment equal to the
       remainder, to the extent positive, of (x) the unpaid principal amount of the
       promissory note multiplied by the initial trading price and divided by $2.50 minus
       (y) the unpaid principal amount of the promissory note. The holders of the
       promissory notes may elect to receive the additional payment either (i) a number
       of shares of the Company’s common stock equal to the additional payment
       divided by $4.00, or (ii) a subordinated promissory note having a principal
       amount equal to the additional payment, bearing no interest for three calendar
       months after issuance and 12% simple annual interest thereafter, due and payable
       on the one-year anniversary of the issue date of such promissory note. The
       additional payment due to the holders of the notes under this provision is
       $32,851,800.”

                                         *      *       *

       “As a result of the payments due under our outstanding promissory notes, we
       expect to have significant cash requirements in the next twelve months. We
       will need to secure financing through the capital markets, or otherwise, in order to
       fund future operations. There is no guarantee that any such required financing will


                                                9
             Case 1:16-cv-09727 Document 1 Filed 12/16/16 Page 10 of 25



       be available on terms satisfactory to us or available at all. These matters create
       uncertainty relating to our ability to continue as a going concern.”

       (Emphasis Added).

       27.     On November 14, 2012, the Company filed its Form 10-Q for the second quarter

of 2012 ended September 30, 2012 (“3Q12 10-Q”) with the SEC. The 3Q12 10-Q was signed by

Defendant Brady. The 3Q12 10-Q contained SOX certifications signed by Defendants Claypool

and Brady attesting to the accuracy of financial reporting, the disclosure of any material changes

to the Company's internal control over financial reporting, and the disclosure of all fraud. The

2Q12 10-Q states in relevant part:

       “On November 2, 2012, the Company completed a private placement of debt,
       including an extension and reduction of a significant portion of its outstanding
       debt. The Company issued $22.0 million aggregate principal amount of 12.0%
       senior unsecured promissory notes due October 31, 2015 (“3-Year Notes”). In
       addition to $6.14 million aggregate principal amount of 3-Year Notes issued
       for cash, approximately $3.9 million aggregate principal amount of 3-Year
       Notes were issued in exchange for an equivalent principal amount of
       outstanding 12.0% promissory notes due March 1, 2013 (“Notes due March
       2013”) and approximately $11.96 million aggregate principal amount of 3-
       Year Notes were issued for all promissory notes issued in satisfaction of the
       Reduced Payment.”

       (Emphasis Added).

       28.     On March 14, 2013, the Company filed its Form 10-K for the year ended

December 31, 2012 (“2012 10-K”) with the SEC. The 2012 10-K was signed by Defendant

McKenzie. The 2012 10-K contained SOX certifications signed by Defendants McKenzie and

Brady attesting to the accuracy of financial reporting, the disclosure of any material changes to

the Company's internal control over financial reporting, and the disclosure of all fraud. The 2012

10-K states in relevant part:

       “Gain on extinguishment of debt for the year ended December 31, 2012, was
       $14.7 million compared to a loss on extinguishment of debt of $4.6 million for the
       year ended December 31, 2011. The gain on extinguishment of debt relates to the


                                               10
             Case 1:16-cv-09727 Document 1 Filed 12/16/16 Page 11 of 25



       forgiveness of debt that occurred with the restructuring and reduction of debt in
       November 2012. The original value of the debt was approximately $32.9 million.
       The new value resulting from the forgiveness of debt is approximately $18.2
       million. The difference is the gain recognized in 2012. The 2011 loss on the
       extinguishment of debt related to the exchange of the $3.5 million senior notes
       and $5.5 million junior notes for the $9.0 million promissory notes. The loss on
       the extinguishment of debt was comprised of the $180,000 exchange fee paid
       to the holders of the junior and senior notes and the approximately $4.4 million
       fair value of the embedded derivative included in the $9.0 million promissory
       notes.”

                                         *       *       *

        “As a part of the note exchanges, we paid to the holders of our outstanding
       promissory notes approximately $410,000, representing interest that would
       have accrued had the additional payment been reduced in advance of its original
       issuance in May 2012. The Amended Election, Exchange and Loan Agreements
       provide for customary representations from the Lenders (as defined therein) and
       provide indemnification rights to the Lenders in exchange for their agreement to
       participate in the transaction.”

                                         *       *       *

       “On November 2, 2012, pursuant to an Amended Election, Exchange and Loan
       Agreement, we repaid the outstanding principal to a holder of the a Note due
       March 2013 in the amount of $500,000.”

       (Emphasis added).

       29.     On March 14, 2014, the Company filed its Form 10-K for the year ended

December 31, 2013 (“2013 10-K”) with the SEC. The 2013 10-K was signed by Defendant

McKenzie. The 2013 10-K was signed by Defendant McKenzie. The 2013 10-K contained SOX

certifications signed by Defendants McKenzie and Brady attesting to the accuracy of financial

reporting, the disclosure of any material changes to the Company's internal control over financial

reporting, and the disclosure of all fraud. The 2013 10-K states in relevant part:

        “Pursuant to the Loan Agreements, the holders of the Notes due March 1, 2014
       agreed to extend the maturity dates of such notes from March 1, 2014 to
       September 30, 2014.




                                                 11
             Case 1:16-cv-09727 Document 1 Filed 12/16/16 Page 12 of 25



       In addition, the holders of the promissory notes issued under the Amended
       Election, Exchange and Loan Agreements agreed to revalue the additional
       payment provision. This revaluation resulted in a reduction of the principal
       amount of the promissory notes by $1,945,156, or 16%. In connection with the
       Loan Agreements, in exchange for the original promissory notes issued, we issued
       $10,020,143 principal amount of 12.0% amended and restated senior unsecured
       promissory notes due October 31, 2015. Additionally, the holders agreed to
       surrender 304,732 shares of our common stock issued as part of the Amended
       Election, Exchange and Loan Agreements. The amended and restated senior
       unsecured promissory notes bore interest at the rate of 12.0% per annum, with
       interest payable in arrears on the last day of each fiscal quarter.

       The Loan Agreements also provided that, if we completed a sale of not less
       than $5.0 million worth of capital stock, either registered or through a
       private placement (a “Qualified Equity Placement”), on or before December
       10, 2015, we would use not less than 50% of the proceeds from such sale to
       repay, pro rata in order of maturity, all or a portion of the outstanding
       promissory. Additionally, if we completed a Qualified Equity Placement on or
       before December 10, 2015, then, we could elect to convert $10,020,143 aggregate
       principal amount of the amended and restated senior unsecured promissory notes
       due October 31, 2015 into shares of common stock at the per-share price used in
       the Qualified Equity Placement. The registered direct offering of our common
       stock, which closed on December 16, 2013, was a Qualified Equity Placement,
       and we exercised the right to convert the amended and restated senior unsecured
       promissory notes due October 31, 2015, which resulted in the issuance of
       4,660,535 additional shares of our common stock based on an offering price of
       $2.15 per share.

       We also repaid the outstanding principal on the $4,605,300 of the promissory
       notes due September 30, 2014 and $2,317,384 of outstanding principal on
       Notes with a maturity of October 31, 2015. The result was a 71% reduction of
       debt from $26.6 million to $7.7 million due October 31, 2015.”

       (Emphasis added).

       30.     On March 16, 2015, the Company filed its Form 10-K for the year of 2014 ended

December 31, 2014 (“2014 10-K”) with the SEC. The 2014 10-K was signed by Defendant

McKenzie. The 2014 10-K was signed by Defendant McKenzie. The 2014 10-K contained SOX

certifications signed by Defendants McKenzie and Brady attesting to the accuracy of financial

reporting, the disclosure of any material changes to the Company's internal control over financial

reporting, and the disclosure of all fraud. The 2014 10-K states in relevant part:


                                                 12
              Case 1:16-cv-09727 Document 1 Filed 12/16/16 Page 13 of 25



        “The proceeds from the Credit Facility were utilized to pay in full the Senior
        Unsecured Promissory Notes due on October 31, 2015, the outstanding balance of
        the WFS credit facility, and the purchase of the remaining ownership interests of
        PTS in DPTS, DPTSM and DPTSS.”

                                        *       *      *

        “The Loan Agreements also provided that, if we complete a sale of not less than
        $5.0 million worth of capital stock, either registered or through a private
        placement (a “Qualified Equity Placement”), on or before December 10, 2015, we
        would use not less than 50% of the proceeds from such sale to repay, pro rata in
        order of maturity, all or a portion of the promissory notes due September 30, 2014
        and $3,894,700 principal amount of New Notes due October 2015. Additionally,
        if we completed a Qualified Equity Placement on or before December 10, 2014,
        then, we could elect to convert $10,020,143 aggregate principal amount of the
        amended and restated senior unsecured promissory notes due October 2015 into
        shares of common stock at the per-share price used in the Qualified Equity
        Placement. The registered direct offering of our common stock, which closed on
        December 16, 2013, was a Qualified Equity Placement, and we exercised the right
        to convert the amended and restated senior unsecured promissory notes due
        October 2015, which resulted in the issuance of 4,660,535 additional shares of our
        common stock based on an offering price of $2.15 per share.

         We also repaid the outstanding principal on the $4,605,300 of the
        promissory notes due September 30, 2014 and $2,317,383 of outstanding
        principal on New Notes with a maturity of October 31, 2015.”

        (Emphasis added).

        31.     On March 23, 2015, the Company filed an amended annual report on Form 10-

K/A for the year ended December 31, 2014 (“2014 10-K/A”) with the SEC. The 2014 10-K/A

was signed by Defendant McKenzie. The 2014 10-K/A contained SOX certifications signed by

Defendants McKenzie and Brady attesting to the accuracy of financial reporting, the disclosure

of any material changes to the Company's internal control over financial reporting, and the

disclosure of all fraud.

        32.     On March 11, 2016, the Company filed its Form 10-K for the year ended

December 31, 2015 (“2015 10-K”) with the SEC. The 2015 10-K was signed by Defendant

McKenzie. The 2015 10-K contained SOX certifications signed by Defendants McKenzie and


                                               13
              Case 1:16-cv-09727 Document 1 Filed 12/16/16 Page 14 of 25



Brady attesting to the accuracy of financial reporting, the disclosure of any material changes to

the Company's internal control over financial reporting, and the disclosure of all fraud.

        33.     On April 29, 2016, the Company filed an amended annual report on Form 10-K/A

for the year ended December 31, 2015 (“2015 10-K/A”) with the SEC. The 2015 10-K/A was

signed by Defendant McKenzie. The 2015 10-K/A contained SOX certifications signed by

Defendants McKenzie and Brady attesting to the accuracy of financial reporting, the disclosure

of any material changes to the Company's internal control over financial reporting, and the

disclosure of all fraud.

        34.     The statements referenced in ¶¶ 25-33 above were materially false and/or

misleading because they misrepresented and failed to disclose the following adverse facts

pertaining to the Company’s business, operational and financial results, which were known to

Defendants or recklessly disregarded by them. Specifically, Defendants made false and/or

misleading statements and/or failed to disclose that: (1) Dakota Plains failed to disclose that

Defendants Gilbertson and Reger had actual control of the Company’s business and operation;

(2) Dakota Plains and its management colluded with Defendants Gilbertson and Reger to

misappropriate Dakota Plains’ assets for Defendants Gilbertson and Reger’s personal gains at the

expenses of Dakota’s investors; (3) Dakota Plains lacked effective and adequate internal control;

and (4) as a result, Defendants’ public statements about Dakota Plains’ business, operations and

prospects were materially false and misleading at all relevant times.

                                       The Truth Emerges

        35.     On December 15, 2015, during aftermarket hours, the SEC issued a press release,

disclosing that it filed an action in U.S. District Court for the District of Minnesota to enforce

compliance with document and testimony subpoenas served upon Jessica Gilbertson, the wife of




                                                14
               Case 1:16-cv-09727 Document 1 Filed 12/16/16 Page 15 of 25



Defendant Gilbertson, relating to its investigation of suspected stock manipulation of Dakota

Plains stock (the “SEC Application”).2

         36.     According to the SEC’s Application, the SEC opened an investigation in

November 2014 to determine whether the price of Dakota Plains stock was being manipulated

after its reverse merger on March 22, 2012. The SEC application states in the relevant part:

         “In the course of its investigation, the SEC staff determined that Dakota Plains
         became a publicly traded company as a result of a reverse merger on March 22,
         2012. Prior to that reverse merger, Dakota Plains issued promissory notes to
         several individuals and entities who loaned the company a total of $9 million.
         These promissory notes provided that the noteholders would receive bonus
         payments based on the average price of the company's stock in its first 20 days of
         public trading.

         Upon being publicly listed, the stock price of Dakota Plains almost immediately
         rose to $12 per share on very light volume and stayed at or near $12 per share for
         almost exactly 20 days. The price then declined gradually until September 24,
         2012. Since September 24, 2012, Dakota Plains has never traded above $4.24, and
         it is currently trading under $1. As a result of the stock price during the initial 20-
         day period, Dakota Plains disclosed that the noteholders were entitled to receive
         payments of approximately $32.9 million.”

                                           *       *       *

         “Based upon the SEC’s investigation to date, it appears that Jessica Gilbertson
         was involved in a number of transactions in Dakota Plains stock or promissory
         notes that may have been made by or at the direction of her former husband, Ryan
         Gilbertson. Although Ryan Gilbertson had no publicly disclosed role with Dakota
         Plains, he had substantial involvement with the company. Among other things,
         Ryan Gilbertson, a foundation controlled by him, and Ryan and Jessica’s minor
         child collectively held approximately $3.5 million of the promissory notes
         containing the additional payment provisions.”

         37.     On this news, Dakota Plains stock fell $0.01 per share or approximately 4% from

its previous closing price to close at $0.25 per share on December 16, 2015.

         38.     On April 16, 2016, the Star Tribune revealed that Defendant Reger, “was a major

participant in an investment deal that is under federal investigation for suspected stock


2
    A copy of the SEC Application is attached as Exhibit 2 and incorporated by reference.

                                                   15
             Case 1:16-cv-09727 Document 1 Filed 12/16/16 Page 16 of 25



manipulation, according to documents reviewed by the Star Tribune.” The article revealed that

“[i]nvestment documents reviewed by the newspaper show that Reger was the second-largest

participant in a $9 million loan package that is the subject of the U.S. Securities and Exchange

Commission investigation.”

       39.     The Star Tribune reviewed investment documents, which reveal that Defendant

Gilbertson and other note holders turned their initial windfall into new Company debt. Investors

were paid 12 percent interest on the new debt — payments totaling $2 million for nearly two

years—in addition to the 12 percent interest on the original $9 million principal, which was

eventually repaid. Company officials negotiated two revisions with the investors. Some of the

debt was forgiven, but investors also traded their principal for Company stock. In the end, the

note holders received about 6.1 million shares or about 11 percent of outstanding stock. The

article also revealed that Defendant Reger admitted that he co-founded the Company, which the

Company never disclosed.

       40.     On this news, Dakota Plains stock fell $0.01 per share or approximately 10%

from its previous closing price to close at $0.09 per share on April 18, 2016.

       41.     On August 16, 2016, Northern Oil & Gas filed a Form 8-K with the SEC before

the market opened, announcing that the termination of Defendant Reger as its CEO because

Defendant Reger notified Northern Oil that he received a Wells Notice in connection with the

SEC’s ongoing investigation of the 2012 trading patterns in Dakota Plains stock. The notice

“stated that the Staff has made a preliminary determination to recommend that the SEC institute

an enforcement action against Mr. Reger, alleging violations of certain federal securities laws,

including Section 10(b) of the Securities Exchange Act of 1934 and Rule 10b-5 thereunder.”




                                                16
                Case 1:16-cv-09727 Document 1 Filed 12/16/16 Page 17 of 25



          42.     The Form 8-K also stated that “Reger was an initial investor in Dakota Plains in

2008.”

          43.     On this news, Dakota Plains stock fell $0.01 per share or 25% from its previous

closing price to close at $0.03 per share on August 16, 2016.

          44.     On October 31, 2016, the SEC issued a litigation release announcing that it

charged Defendant Gilberston “with manipulating [Dakota Plains’] stock price and concealing

his control of the company to attain lucrative financial payouts.”

          45.     The SEC announced that it reached a settlement with Defendant Reger who

“agreed to pay nearly $8 million to settle separate charges against him.”

          46.     The SEC Action alleges that: (1) Defendant Gilbertson caused Dakota Plains to

borrow money from himself, Defendant Reger, and a few others on generous terms; (2)

Defendant Gilbertson caused Dakota Plains to use a significant portion of the loan proceeds

towards dividend payments, $445,500 of which went to Defendant Gilbertson and his ex-wife;

(3) Defendant Gilbertson directed the Dakota Plains’ CEO to offer Defendant Gilbertson and the

other noteholders the bonus “additional payments,” the size of which depended on Dakota

Plains’ stock price following the reverse merger; and (4) Defendant Gilbertson artificially

inflated Dakota Plains’ stock price in its first 20 days of trading to meet the “additional payment”

target.

          47.     According to the SEC Action, the note holders were entitled to approximately $33

million in bonus “additional payments.” Defendant Gilberston “structured the bonus mechanism

to be payable either in stock or additional debt” in light of the Company’s lack of funds. As a

result, Defendant Gilberston received new promissory notes totaling $12,775,700.




                                                 17
              Case 1:16-cv-09727 Document 1 Filed 12/16/16 Page 18 of 25



        48.     As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of the Company’s securities, Plaintiff and other Class members have

suffered significant losses and damages.

                        PLAINTIFF’S CLASS ACTION ALLEGATIONS

        49.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or

otherwise acquired Dakota Plains securities publicly traded on NYSE MKT and the OTC market

during the Class Period (the “Class”); and were damaged upon the revelation of the alleged

corrective disclosures. Excluded from the Class are Defendants herein, the officers and directors

of the Company, at all relevant times, members of their immediate families and their legal

representatives, heirs, successors or assigns and any entity in which Defendants have or had a

controlling interest.

        50.     The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Dakota Plains securities were actively traded on the

NYSE MKT and the OTC market. While the exact number of Class members is unknown to

Plaintiff at this time and can be ascertained only through appropriate discovery, Plaintiff believes

that there are hundreds or thousands of members in the proposed Class. Record owners and other

members of the Class may be identified from records maintained by Dakota Plains or its transfer

agent and may be notified of the pendency of this action by mail, using the form of notice similar

to that customarily used in securities class actions.

        51.     Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.




                                                 18
             Case 1:16-cv-09727 Document 1 Filed 12/16/16 Page 19 of 25



       52.     Plaintiff will fairly and adequately protect the interests of the members of the

Class and has retained counsel competent and experienced in class and securities litigation.

Plaintiff has no interests antagonistic to or in conflict with those of the Class.

       53.     Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

       •       whether the federal securities laws were violated by Defendants’ acts as alleged

               herein;

       •       whether statements made by Defendants to the investing public during the Class

               Period misrepresented material facts about the financial condition, business,

               operations, and management of Dakota Plains;

       •       whether Defendants’ public statements to the investing public during the Class

               Period omitted material facts necessary to make the statements made, in light of

               the circumstances under which they were made, not misleading;

       •       whether the Individual Defendants caused Dakota Plains to issue false and

               misleading SEC filings and public statements during the Class Period;

       •       whether Defendants acted knowingly or recklessly in issuing false and misleading

               SEC filings and public statements during the Class Period;

       •       whether the prices of Dakota Plains securities during the Class Period were

               artificially inflated because of the Defendants’ conduct complained of herein; and

       •       whether the members of the Class have sustained damages and, if so, what is the

               proper measure of damages.




                                                  19
              Case 1:16-cv-09727 Document 1 Filed 12/16/16 Page 20 of 25



        54.       A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Class members may be relatively small, the expense and

burden of individual litigation make it impossible for members of the Class to individually

redress the wrongs done to them. There will be no difficulty in the management of this action as

a class action.

        55.       Plaintiff will rely, in part, upon the presumption of reliance established by the

fraud-on-the-market doctrine in that:

        •         Defendants made public misrepresentations or failed to disclose material facts

                  during the Class Period;

        •         the omissions and misrepresentations were material;

        •         Dakota Plains securities are traded in efficient markets;

        •         the Company’s shares were liquid and traded with moderate to heavy volume

                  during the Class Period;

        •         the Company traded on the NYSE MKT and the OTC market, and was covered

                  by multiple analysts;

        •         the misrepresentations and omissions alleged would tend to induce a reasonable

                  investor to misjudge the value of the Company’s securities; and

        •         Plaintiff and members of the Class purchased and/or sold Dakota Plains securities

                  between the time the Defendants failed to disclose or misrepresented material

                  facts and the time the true facts were disclosed, without knowledge of the omitted

                  or misrepresented facts.




                                                   20
              Case 1:16-cv-09727 Document 1 Filed 12/16/16 Page 21 of 25



        56.     Based upon the foregoing, Plaintiff and the members of the Class are entitled to a

presumption of reliance upon the integrity of the market.

        57.     Alternatively, Plaintiff and the members of the Class are entitled to the

presumption of reliance established by the Supreme Court in Affiliated Ute Citizens of the State

of Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material

information in their Class Period statements in violation of a duty to disclose such information,

as detailed above.

                                              COUNT I
                Violation of Section 10(b) of The Exchange Act and Rule 10b-5
                                    Against All Defendants
        58.     Plaintiff repeats and realleges each and every allegation contained above as if

fully set forth herein.

        59.     This Count is asserted against Dakota Plains and the Individual Defendants and is

based upon Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated

thereunder by the SEC.

        60.      During the Class Period, Dakota Plains and the Individual Defendants,

individually and in concert, directly or indirectly, disseminated or approved the false statements

specified above, which they knew or deliberately disregarded were misleading in that they

contained misrepresentations and failed to disclose material facts necessary in order to make the

statements made, in light of the circumstances under which they were made, not misleading.

        61.     Dakota Plains and the Individual Defendants violated §10(b) of the 1934 Act and

Rule 10b-5 in that they:

                         employed devices, schemes and artifices to defraud;




                                                  21
             Case 1:16-cv-09727 Document 1 Filed 12/16/16 Page 22 of 25



                      made untrue statements of material facts or omitted to state material facts

                       necessary in order to make the statements made, in light of the

                       circumstances under which they were made, not misleading; or

                      engaged in acts, practices and a course of business that operated as a fraud

                       or deceit upon plaintiff and others similarly situated in connection with

                       their purchases of Dakota Plains securities during the Class Period.

       62.      Dakota Plains and the Individual Defendants acted with scienter in that they

knew that the public documents and statements issued or disseminated in the name of Dakota

Plains were materially false and misleading; knew that such statements or documents would be

issued or disseminated to the investing public; and knowingly and substantially participated, or

acquiesced in the issuance or dissemination of such statements or documents as primary

violations of the securities laws. These defendants by virtue of their receipt of information

reflecting the true facts of Dakota Plains, their control over, and/or receipt and/or modification of

Dakota Plains allegedly materially misleading statements, and/or their associations with the

Company which made them privy to confidential proprietary information concerning Dakota

Plains, participated in the fraudulent scheme alleged herein.

       63.      Individual Defendants, who are the senior officers and/or directors of the

Company, had actual knowledge of the material omissions and/or the falsity of the material

statements set forth above, and intended to deceive Plaintiff and the other members of the Class,

or, in the alternative, acted with reckless disregard for the truth when they failed to ascertain and

disclose the true facts in the statements made by them or other Dakota Plains personnel to

members of the investing public, including Plaintiff and the Class.




                                                 22
              Case 1:16-cv-09727 Document 1 Filed 12/16/16 Page 23 of 25



        64.     As a result of the foregoing, the market price of Dakota Plains securities was

artificially inflated during the Class Period. In ignorance of the falsity of Dakota Plains’s and the

Individual Defendants’ statements, Plaintiff and the other members of the Class relied on the

statements described above and/or the integrity of the market price of Dakota Plains securities

during the Class Period in purchasing Dakota Plains securities at prices that were artificially

inflated as a result of Dakota Plains’s and the Individual Defendants’ false and misleading

statements.

        65.     Had Plaintiff and the other members of the Class been aware that the market price

of Dakota Plains securities had been artificially and falsely inflated by Dakota Plains’s and the

Individual Defendants’ misleading statements and by the material adverse information which

Dakota Plains’s and the Individual Defendants did not disclose, they would not have purchased

Dakota Plains’s securities at the artificially inflated prices that they did, or at all.

        66.      As a result of the wrongful conduct alleged herein, Plaintiff and other members

of the Class have suffered damages in an amount to be established at trial.

        67.     By reason of the foregoing, Dakota Plains and the Individual Defendants have

violated Section 10(b) of the 1934 Act and Rule 10b-5 promulgated thereunder and are liable to

the plaintiff and the other members of the Class for substantial damages which they suffered in

connection with their purchase of Dakota Plains securities during the Class Period.

                                              COUNT II
                          Violation of Section 20(a) of The Exchange Act
                                Against The Individual Defendants


        68.     Plaintiff repeats and realleges each and every allegation contained in the

foregoing paragraphs as if fully set forth herein.




                                                   23
             Case 1:16-cv-09727 Document 1 Filed 12/16/16 Page 24 of 25



       69.     During the Class Period, the Individual Defendants participated in the operation

and management of Dakota Plains, and conducted and participated, directly and indirectly, in the

conduct of Dakota Plains’s business affairs. Because of their senior positions, they knew the

adverse non-public information regarding Dakota Plains’s business practices.

       70.     As officers and/or directors of a publicly owned company, the Individual

Defendants had a duty to disseminate accurate and truthful information with respect to Dakota

Plains’s financial condition and results of operations, and to correct promptly any public

statements issued by Dakota Plains which had become materially false or misleading.

       71.     Because of their positions of control and authority as senior officers, the

Individual Defendants were able to, and did, control the contents of the various reports, press

releases and public filings which Dakota Plains disseminated in the marketplace during the Class

Period. Throughout the Class Period, the Individual Defendants exercised their power and

authority to cause Dakota Plains to engage in the wrongful acts complained of herein. The

Individual Defendants therefore, were “controlling persons” of Dakota Plains within the meaning

of Section 20(a) of the Exchange Act. In this capacity, they participated in the unlawful conduct

alleged which artificially inflated the market price of Dakota Plains securities.

       72.     Each of the Individual Defendants, therefore, acted as a controlling person of

Dakota Plains. By reason of their senior management positions and/or being directors of Dakota

Plains, each of the Individual Defendants had the power to direct the actions of, and exercised

the same to cause, Dakota Plains to engage in the unlawful acts and conduct complained of

herein. Each of the Individual Defendants exercised control over the general operations of

Dakota Plains and possessed the power to control the specific activities which comprise the

primary violations about which Plaintiff and the other members of the Class complain.




                                                 24
             Case 1:16-cv-09727 Document 1 Filed 12/16/16 Page 25 of 25



       73.        By reason of the above conduct, the Individual Defendants are liable pursuant to

Section 20(a) of the Exchange Act for the violations committed by Dakota Plains.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment against Defendants as follows:

       A.         Determining that the instant action may be maintained as a class action under

Rule 23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the Class

representative;

       B.         Requiring Defendants to pay damages sustained by Plaintiff and the Class by

reason of the acts and transactions alleged herein;

       C.         Awarding Plaintiff and the other members of the Class prejudgment and post-

judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and

       D.         Awarding such other and further relief as this Court may deem just and proper.

                                 DEMAND FOR TRIAL BY JURY

       Plaintiff hereby demands a trial by jury.

Dated: December 16, 2016                                Respectfully Submitted,

                                                        THE ROSEN LAW FIRM, P.A.

                                                        /s/ Phillip Kim
                                                        Laurence M. Rosen, Esq. (LR 5733)
                                                        Phillip Kim, Esq. (PK 9384)
                                                        275 Madison Avenue, 34th Floor
                                                        New York, NY 10016
                                                        T: (212) 686-1060
                                                        F: (212) 202-3827
                                                        lrosen@rosenlegal.com
                                                        pkim@rosenlegal.com




                                                   25
